DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10, 418, 466 in view of Yano (US 2010/0289020), Kamath (US 2009/0085095), Inoue (US 2010/0127253), and Sano (US 2010/004470).
Claims 1-13 of U.S. Patent No. 10, 418, 466 discloses all limitations of claims 2-17 of the present Application except that (1) in the In-Ga-Zn-O-based oxide semiconductor, a content of In is larger than a content of Ga, and a content of Zn is smaller than a sum of the content of In and the content of Ga; wherein a length of the gate electrode is shorter than a length of the oxide semiconductor layer in a channel length direction; (2) that the first heat treatment is performed in an inert gas atmosphere; (3)  forming a channel protective layer over and in contact with the oxide 
Regarding element (1), Yano however discloses in the In-Ga-Zn-O-based oxide semiconductor, a content of In is larger than or equal to a content of Ga, and a content of Zn is smaller than a sum of the content of In and the content of Ga ([0030]); wherein a length of the gate electrode is shorter than a length of the oxide semiconductor layer in a channel length direction (Fig.2).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to adjust a content of In, Ga, and Zn for the purpose of fabrication thin film transistors with high mobility (Yano [0024]). 
Regarding element (2), Kamath discloses that the heat treatment to dehydrate or dehydrogenate the semiconductor layer is performed in an inert gas atmosphere ([0069]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to perform the first heat treatment is performed in an inert gas atmosphere for the purpose of effectively dehydrogenate the semiconductor layer (Kamath , [0069]).
Regarding element (3), Inoue however discloses forming a channel protective layer (Fig.69B, numeral 9215) over and in contact with the semiconductor layer (9214), before forming the source and drain electrodes (Fig.69C, numerals 9217a, b).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify to form a channel protective layer over and in contact with the oxide semiconductor layer, before forming the source and drain electrodes for 
Regarding element (4), Sano discloses wherein the content of Zn is smaller than each of the content of In and the content of Ga ([0115]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to have the content of Zn is smaller than each of the content of In and the content of Ga for the purpose of forming  high-resistance oxide layer showing a high resistivity (Sano, [0115]).
Allowable Subject Matter
Claims 2-17 would be allowable if Applicant would overcome the Double Patenting rejection(s) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the search of the prior art does not disclose or reasonably suggest wherein the oxide semiconductor layer is crystallized after the first heat treatment as required by independent claim 2.
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/03/2021 with respect to the prior art rejections of claim 2-17 have been fully considered and are persuasive.  The prior art rejections of claims 2-17 have been withdrawn. 
Examiner would like to note that the Applicant did not address the Double Patenting rejections as set forth in the previous Office. Thus, the Double patenting rejection is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891